Citation Nr: 9923021	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from September 1972 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
RO in New Orleans, Louisiana, that continued the veteran's 10 
percent rating for service-connected hypertension.  This 
matter was previously before the Board in July 1997 at which 
time it was remanded to the RO for further development.


REMAND

In the Board's 1997 remand, the RO was directed to obtain 
additional medical records that relate to the veteran's 
hypertension or related cardiovascular defects, and associate 
these records with the claims file.  The RO was further 
directed to afford the veteran a medical examination and to 
make his medical records, including any newly obtained 
records, available to the examiner for review prior to the 
examination.  In this regard, the veteran's representative 
contends that the VA examiner in March 1998 did not review 
the veteran's records prior to conducting her examination.  
His contention is based on the actual examination report in 
which the medical records section in blank, and in which it 
appears that the medical history was provided solely by the 
veteran.

Although the RO indicated on the Compensation and Pension 
Examination Request Worksheet that the veteran's claims file 
was required for the examination, and despite a temporary 
transfer sheet which shows that the claims file was indeed 
transferred to the VA medical center in February 1998, it 
uncertain whether the claims file reached the examiner who 
performed the March 1998 examination and, if so, whether she 
actually reviewed this record.  

Fulfillment of VA's statutory duty to assist the veteran 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation for the 
claimed disability will be a fully informed one.  38 U.S.C.A. 
§ 5107(a) (West 1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In view of the uncertainty presented in this case as to 
whether the examiner in March 1998 reviewed the veteran's 
medical records prior to examining the veteran, and to ensure 
compliance with the Board's 1997 remand that directed that 
such a review take place, the March 1998 examination report 
must be considered inadequate for rating purposes.  Stegall 
v. West, 11 Vet. App. 268 (1998); Green, supra.  
Consequently, additional medical development is required 
which necessitates that the veteran's claims file, or medical 
records contained therein, be forwarded to the examiner who 
performed the March 1998 examination and that she be asked to 
review these records and state whether such review would 
alter her assessment of the extent of the veteran's service-
connected hypertension.  In the event that this requested 
development cannot be accomplished, then and only then should 
the veteran be afforded a new examination with the examiner 
reviewing the veteran's records prior to the examination. 

In a statement received by the RO in June 1995, the veteran 
alerted the RO to additional medical records that pertain to 
his hypertensive disability.  More specifically, he said that 
he had been seen in an emergency room at a private hospital 
in late 1994 for chest pains and that an electrocardiogram 
(EKG) had been performed at that time.  He also said that in 
December 1994 he went to a VA medical center (VAMC) in 
Alexandria, LA, for chest pains, and that another EKG was 
performed as well as a stress test.  He further said that he 
had been given heart medication at that time and was told 
that he had some heart damage.  

While a request by the RO was made in July 1995 to obtain the 
veteran's outpatient records from the VAMC in Alexandria, LA, 
the request did not include treatment records prior to 
January 1, 1995.  Similarly, while a previous request was 
made to this medical facility for treatment records from 
February 1, 1994, this request was made in March 1994 and 
thus could not have included treatment beyond this date.  
Accordingly, these later 1994 medical records should be 
obtained and associated with the claims file.  The RO should 
also obtain records of examination and/or treatment for the 
veteran's hypertension after July 1997 and associate them 
with the claims file.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1. The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources (VA and non-VA) of medical 
examination or treatment for hypertension 
since July 1997, as well as provide the 
name, date and address of the private 
hospital where he was seen in late 1994 
for chest pain.  These records, along 
with outpatient treatment records from 
the VAMC in Alexandria, LA, in December 
1994, should be obtained and associated 
with the claims file, following the 
procedures of 38 C.F.R. § 3.159 (1998).

2.  The RO should then, if possible, 
provide the veteran's claims file, or the 
medical records contained therein, to the 
examiner who conducted the March 1998 
examination.  The examiner should be 
asked to review these records and state 
whether such a review would alter her 
assessment of the current extent of the 
veteran's hypertension and, if so, how it 
would be altered.  In the event that this 
request cannot be accomplished, then and 
only then should the RO schedule the 
veteran for another VA examination in 
order to assess the extent of his 
hypertension.  The claims file, or 
medical records contained therein, must 
be provided to the examiner prior to the 
examination.  A notation to the effect 
that veteran's medical records were 
reviewed should be included in the 
examination report.

3.  Upon receiving the examiner's report, 
the RO should review the evidence of 
record and readjudicate the issue of an 
increased rating for hypertension.  The 
RO should give due consideration to any 
laws, regulations, or legal precedent 
that might entitle the veteran to 
favorable disposition, including a 
discussion of whether the benefit-of-the-
doubt doctrine is for application.  
38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1998); see also 
38 C.F.R. § 4.7 (1998).  The RO should 
provide an adequate discussion of the 
reason and bases for its decision, 
whether favorable or unfavorable, and 
should provide proper notice to the 
veteran of its decision, including 
issuing him a supplemental statement of 
the case containing a list and discussion 
of all applicable laws, regulations, and 
legal precedent.

The case should then be returned to the Board for further 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Steven L. Keller
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









